LEE, J.,
dissenting.
In this ease the majority found
“* * * that between 90 and 95 percent of all of the water the Talent district delivers is for farm purposes.”
Two of the accounts served by petitioner are the cities of Ashland and Talent. The record does not show that water supplied to either of these cities was to be used for “farming purposes.”
Of petitioner’s 3,300 accounts, 700 serve tracts of one acre. At the hearing, an appraiser for the Jackson County Assessor’s Office testified that only a few parcels of less than five acres in size are considered as used for farming so as to qualify for the special assessment available to farm land. He further testified that the smallest parcels considered as farm land are roughly “a couple of acres.” He added that he knew of no parcels less than an acre that were considered as farm land.
I recognize that such county assessment practices are far from dispositive of the farm-use-exemption question raised by this case. However, they are a relevant factor in determining whether all of the land served by petitioner was “used exclusively” for “farming purposes.”
The party claiming exemption has the burden of proving that it qualifies for the exemption. This the petitioner has failed to do. The evidence in the record supports the referee’s position on denial of the OES 657.045(2) (c) exemption.
Accordingly, I respectfully dissent for the same reasons as set forth in my dissent in Klamath Irr. Dist. v. Employ. Div., 21 Or App 61, 534 P2d 190 (1975), a companion case.